Fokd, Judge:
The proper value for dutiable purposes of certain parts of television apparatus covered by the appeals for a reappraisement enumerated in schedule “A,” attached to and made a part hereof, is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEBEBY STIPULATED AND AGBEED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the appeals for reappraisement set forth in Schedule “A” hereto attached and made a part hereof cover parts of television apparatus exported by Bank Taylor Hobson from England during July and August of 1963.
2. That the merchandise involved herein appears on the final list proclaimed by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 and published in T.D. 54521.
3. That at the time of exportation to the United States of the merchandise involved herein such or similar merchandise was not freely offered for sale to all purchasers either for consumption in England, for exportation to the United States or for domestic consumption in the United States as defined in Sections 402(a) alternative, (c), (d), and (e) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4.That at the time of exportation to the United States of the merchandise involved herein the cost of production as defined by Section 402(a) (f) of the Tariff Act of 1930 as so amended for the following items appearing on the invoices covered by the appeals to reappraisement enumerated on Schedule “A” is as follows:
Cost of Cost of General
Items materials fabrication expense Packing Profit
TV 88 Ortal f 13-19-4 f15-1-4 f 59-11-0 f 2-8-6 f 18-17-5
Varotal II Basic Unit f 25-13-1 f 27-14-2 f109-10-0 f 4-9-3 f 80-13-6
Image Orthicon Rear Unit f 2-5-2 f 4-11-1 f17-1-11 f 0-13-1 f 23-1-
36” Flex Cable f 3-5-3 none f 0-1-■0 f 0-2-7 f 0-7-2
Wide Angle X2 attachment for Varotal III f 50-17-10 f 28-8-8 f 123-13-f 5-11-3 f106-8-10
44” Flexible Cable f 3-13-1 f 0-1-0 f 0-2-11 f 0-15-0
*598That the appeals for reappraisement set forth in Schedule “A”, are submitted on this stipulation.
Upon the agreed facts, I find that cost of production, as defined in section 402a(f) Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for determining the value of the merchandise involved herein and that said value is the value set forth in paragraph 4 of the stipulation above quoted.
Judgment will be entered accordingly.